       Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 1 of 10



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                 UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC-RMI
15   LLC,
                                                               Date Action Filed: July 23, 2019
16                         Plaintiffs,                         DEFENDANTS’ NOTICE OF
            v.                                                 MOTION AND MOTION FOR LEAVE
17
                                                               TO FILE A MOTION FOR
18   VADE SECURE, INCORPORATED;                                RECONSIDERATION OF ORDER
     VADE SECURE SASU; OLIVIER                                 (ECF NO. 112)
19   LEMARIÉ,

20                         Defendants.
21

22

23

24

25

26
27

28

                                                                                Case No. 3:19-cv-04238-MMC-RMI
                    DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
           Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 2 of 10



 1                                  NOTICE OF MOTION AND MOTION

 2           PLEASE TAKE NOTICE that under Northern District of California Civil Local Rule 7-9,

 3   Defendants hereby move this Court for an order granting them leave to file a motion for

 4   reconsideration of this Court’s January 31, 2020 Order at ECF No. 112. As required by Civil Local

 5   Rule 7-9(b)(3), Defendants respectfully contend, as discussed more fully below, that the Court did

 6   not “consider material facts or dispositive legal arguments which were presented to the Court . . . .”

 7   In accordance with Civil Local Rule 7-9(d), no hearing time or date has been scheduled, and no

 8   response is due unless ordered by the Court.

 9           This motion is based on this Notice of Motion and Motion, the accompanying Memorandum

10   of Points and Authorities, the complete files and records in this action, oral argument of counsel, and

11   such other matters as this Court may consider.

12                         MEMORANDUM OF POINTS AND AUTHORITIES

13   I.      INTRODUCTION

14           Pursuant to Civil Local Rule 7-9, Defendants hereby file this motion for leave to file a motion

15   for partial reconsideration of the Order at ECF No. 112. Specifically, Defendants move the Court

16   for leave to file a motion for reconsideration of the rulings on the jointly filed letter brief at ECF No.

17   91 (the "Hague Letter Brief") relating to Plaintiffs' Motion to Compel (ECF No. 78).

18   II.     LEGAL STANDARD

19           Under Civil Local Rule 7-9, the moving party must show "reasonable diligence in bringing

20   the motion" for leave and also one of the following: "(1) That at the time of the motion for leave, a

21   material difference in fact or law exists from that which was presented to the Court before entry of

22   the interlocutory order for which reconsideration is sought. The party also must show that in the

23   exercise of reasonable diligence the party applying for reconsideration did not know such fact or law

24   at the time of the interlocutory order; or (2) The emergence of new material facts or a change of law

25   occurring after the time of such order; or (3) A manifest failure by the Court to consider material

26   facts or dispositive legal arguments which were presented to the Court before such interlocutory

27   order." Civil L.R. 7-9(b). A motion for leave to file a motion for reconsideration may not "repeat

28   any oral or written argument made by the applying party in support of or in opposition to the

                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                      DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
            Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 3 of 10



 1   interlocutory order which the party now seeks to have reconsidered." Id. at 7-9(c).

 2   III.     FACTUAL BACKGROUND

 3            Plaintiffs filed a Motion to Compel on December 13, 2019, relating to a complicated issue of

 4   international law, including 24 pages of briefing and 17 exhibits (more than 140 pages of exhibits).

 5   (ECF No. 78.) The motion was referred to this Court on December 16, 2019, and the Parties filed a

 6   joint 5-page letter brief attaching no affidavits or exhibits, other than Plaintiffs’ discovery requests

 7   and Defendants’ objections and responses, on January 6, 2020 (ECF No. 91), in compliance with this

 8   Court's standing order. Defendants' response to Plaintiffs' 24-page motion was therefore limited to

 9   2.5 pages of letter briefing, and Defendants could not submit relevant affidavits or exhibits. General

10   Standing Order of Magistrate Judge Robert M. Illman 13(a); (ECF No. 91 n.6, pp. 5-7). The Parties

11   participated in a hearing on January 31, 2020, and the Court granted the Motion to Compel the same

12   day, finding that Defendants did not meet their "burden in demonstrating that French or European

13   law clearly bars the production of information." (ECF No. 112 at 3, 4.)

14   IV.      ARGUMENT

15            Defendants bring this motion for leave to file a motion for reconsideration within 14 days of

16   the relevant order, which is considered "reasonable diligence in bringing the motion" under Civil

17   Local Rule 7-9. Synopsys, Inc. v. ATopTech, Inc., No. 13-cv-02965-MMC (DMR), 2016 U.S. Dist.

18   LEXIS 155732, at *8 (N.D. Cal. Nov. 9, 2016). Defendants respectfully submit that the Court did

19   not "consider material facts or dispositive legal arguments" in determining that Defendants did not

20   "meet their burden in demonstrating that French or European law clearly bars the production of

21   information sought in these proceedings." (ECF No. 112 at 3.) The Court was correct to analyze the

22   Aerospatiale/Richmark factors because French law applies to the discovery requests at issue in the

23   Hague Letter Brief.1 (ECF No. 112 at 3-4.) But Defendants also respectfully submit that the Court

24            1
              Those factors include: (1) the importance to the investigation or litigation of the documents
25   or other information requested; (2) the degree of specificity of the request; (3) whether the
     information originated in the United States; (4) the availability of alternative means of securing the
26   information; (5) the extent to which noncompliance with the request would undermine important
     interests of the United States, or compliance with the request would undermine important interests of
27   the state where the information is located; (6) the extent and the nature of the hardship that
     inconsistent enforcement would impose upon the person; and (7) the extent to which enforcement by
28   action of either state can reasonably be expected to achieve compliance with the rule prescribed by
     that state. Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1475 (9th Cir. 1992)
                                                         2
                                                                                   Case No. 3:19-cv-04238-MMC-RMI
                       DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 4 of 10



 1   did not "consider material facts or dispositive legal arguments" in assessing certain of those factors

 2   and in ordering discovery to proceed under the Federal Rules of Civil Procedure. Civil L.R. 7-

 3   9(b)(3); (ECF No. 112 at 4). The Court's standing order prohibited Defendants from filing

 4   declarations and exhibits material to several factors, including factors 3, 4, 5, and 6. (ECF No. 91

 5   n.6, pp. 5-7; Declaration of Mark Ratway in Support of Defendants’ Motion for Leave (“Ratway

 6   Decl.”) ¶ 3, Ex. A at 4:1-6, 4:11-15, 12:19-13:6, 30:4-6, 31:21-32:8.) And the Court also did not

 7   consider dispositive facts and arguments relating to factors 1, 4, 6, and 7. Accordingly, Defendants

 8   should be afforded the opportunity to file a motion for reconsideration. E.g., Gonzales v. Uber

 9   Techs., Inc., No. 17-cv-02264 (JSC), 2018 U.S. Dist. LEXIS 76844, at *3 (N.D. Cal. May 2, 2018)

10   (granting motion for leave where the court's order did not address certain facts or arguments); Mauia

11   v. Petrochem Insulation, Inc., No. 18-cv-01815 (TSH), 2018 U.S. Dist. LEXIS 198894, at *6 (N.D.

12   Cal. Nov. 21, 2018) (referring to order granting motion for leave where the court did not consider

13   dispositive legal arguments).

14                  1.      French law applies to the discovery requests
15          Regarding whether French law applies to the discovery requests, the Court criticized

16   Defendants' "generalized" assertions, and found that this was insufficient for Defendants to meet

17   their burden in demonstrating that French or European law applies to the production of information

18   sought in these proceedings. (ECF No. 112 at 3.) But Defendants had no opportunity to introduce

19   the declaration of Jean-Dominique Touraille, whose sworn testimony states that the discovery sought

20   by Plaintiffs is subject to the laws of France, and also discusses documents and ESI seized during an

21   investigative search initiated by Proofpoint, Inc. and conducted by bailiffs at Vade Secure, SASU

22   ("VSS") offices in France. (Declaration of Jean-Dominique Touraille in Support of Defendants’

23   Statement Regarding Discovery Dispute (“Touraille Decl.”) ¶¶ 42-43, 4-10.) And Defendants had

24   no opportunity to provide a letter from the French Ministry of Justice advising Defendants of the

25   scope and applicability of the French Blocking Statute, and further advising Defendants to proceed

26   under the Hague Convention. (Ratway Decl. ¶ 6, Ex. D.) And Defendants had no opportunity to

27   introduce the declaration of Romain Seguy, the Chief Financial Officer of VSS, whose sworn

28
     (citing Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court, 482 U.S. 522, 543-44 (1987)).
                                                       3
                                                                                 Case No. 3:19-cv-04238-MMC-RMI
                     DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 5 of 10



 1   testimony states that company documents and information for both VSS and Vade Secure

 2   Incorporated ("VSI") that are responsive to the discovery requests "are maintained and stored on

 3   servers located in France and/or originate from France," and that "source code, product development

 4   documents, financial information, human resources information, and IT information" for both

 5   companies "are stored and maintained on servers in France in the usual course of business."

 6   (Declaration of Romain Seguy in Support of Defendants’ Motion for Leave (“Seguy Declaration”) ¶

 7   7.) Such material evidence would have confirmed Defendants' assertions in the condensed briefing

 8   (ECF No. 91 at 5, 7) and at the hearing (e.g., Ratway Decl. ¶ 3, Ex. A at 4:1-6, 4:11-15, 12:19-13:6,

 9   30:4-6, 31:21-32:8). Defendants did not have an opportunity to present material evidence or

10   dispositive arguments relating to the same, and thus should have the opportunity to file a motion for

11   reconsideration. Richmark, 959 F.2d at 1474 n.7; Connex R.R. LLC v. AXA Corporate Sols.

12   Assurance, No. CV 16-02368-ODW (RAOx), 2017 U.S. Dist. LEXIS 215050, at *33 (C.D. Cal. Feb.

13   22, 2017) (assuming French law applied based on declarations from French counsel and

14   communications from the French Ministry of Justice).

15                  2.      Factor 1: Importance of the documents or information requested
16          Regarding factor 1, the Court found that the discovery sought "is vital to Plaintiffs' case"

17   because Plaintiffs had not yet received any discovery. (ECF No. 112 at 3.) But none of the cases

18   cited by Plaintiffs or by the Court2 held or reasoned that where a party had not yet obtained discovery,

19   factor 1 should weigh against proceeding under the Hague Convention. As explained in Richmark

20   and cited by the Court, the inquiry focuses on whether the outcome of the litigation stands or falls on

21   the present discovery order. Richmark, 959 F.2d at 1475; (ECF No. 112 at 3). In Richmark, for

22   example, the information sought was the subject of a state secret in China and thus could not be

23   disclosed at all. Richmark, 959 F.2d at 1472, 1475. Accordingly, the Richmark court found that the

24   order compelling disclosure was necessary to the outcome of the litigation under this factor because

25   absent the order the party "cannot hope to enforce the judgment." Id. at 1475. Here, there is no

26          2
             Those cases include BrightEdge Techs., Inc. v. Searchmetrics, GmbH, No. 14-cv-01009-
27   WHO (MEJ), 2014 U.S. Dist. LEXIS 112377, at *7-8 (N.D. Cal. Aug. 13, 2014); In re: Cathode
     Ray Tube (CRT) Antitrust Litig., MDL No. 1917, 2014 U.S. Dist. LEXIS 151222, at *58-59 (N.D.
28   Cal. Oct. 23, 2014); Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1475 (9th Cir.
     1992).
                                                     4
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                      DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 6 of 10



 1   evidence in the record or authority indicating that the outcome of the litigation stands or falls on the

 2   present discovery order—i.e., whether discovery should proceed under Chapter II of the Hague

 3   Convention or the Federal Rules of Civil Procedure. To the contrary, this case is in its early stages,

 4   with more than a year-and-a-half before trial, and, should the Court order the Parties to proceed under

 5   Chapter II of the Hague Convention, the relevant authorities of record indicate that production will

 6   proceed in a manner allowing for the Parties to obtain documents, information, and deposition

 7   testimony necessary to litigate their claims and defenses. Salt River Project Agric. Improvement &

 8   Power Dist. v. Trench Fr. SAS, 303 F. Supp. 3d 1004, 1009 (D. Ariz. 2018); Dentsply Sirona Inc. v.

 9   Edge Endo, LLC, No. 17-1041 JFB/SCY, 2019 U.S. Dist. LEXIS 163360, at *13 (D.N.M. Sept. 17,

10   2019); (ECF No. 91 at 6). There is no indication that the Court considered these authorities.

11   Gonzales, 2018 U.S. Dist. LEXIS 76844, at *3; Mauia, 2018 U.S. Dist. LEXIS 198894, at *6.

12                  3.      Factor 3: The location and/or origination of Defendants' documents
13          Regarding factor 3, the Court adopted Plaintiffs' factual assertions about the location of

14   Defendants' documents and information, and determined that Defendants' "general disagreement"

15   was insufficient to meet their burden and thus found that factor 3 of the Aerospatiale/Richmark test

16   weighed in favor of Plaintiffs. (ECF No. 112 at 3, 4.) As mentioned above, Defendants had no

17   opportunity to introduce material evidence relating to the location and origination of the documents

18   and information sought. Such material evidence would have confirmed Defendants' assertions in the

19   condensed briefing (ECF No. 91 at 5, 7) and at the hearing (e.g., Ratway Decl. ¶ 3, Ex. A at 4:1-6,

20   4:11-15, 12:19-13:6, 30:4-6, 31:21-32:8), which also would have changed the outcome of factor 3 of

21   the Aerospatiale/Richmark test. Sun Group U.S.A. Harmony City, Inc. v. CRCC Corp. Ltd., No. 17-

22   cv-02191-SK, 2019 U.S. Dist. LEXIS 200616, at *8-9 (N.D. Cal. Nov. 19, 2019); Richmark, 959

23   F.2d at 1475 ("The fact that all the information to be disclosed . . . are located in a foreign country

24   weighs against disclosure . . . since those . . . documents are subject to the law of that country in the

25   ordinary course of business."). But the Court was not able to consider such material evidence because

26   Defendants had no opportunity to provide it. Gonzales, 2018 U.S. Dist. LEXIS 76844, at *3.

27                  4.      Factor 4: Alternative means of obtaining information
28          Regarding factor 4, the Court found that unspecified "increased costs and delays" associated
                                                         5
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                      DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 7 of 10



 1   with proceeding under the Hague Convention would be unduly expensive and time

 2   consuming. (ECF No. 112 at 4.) But Defendants had no opportunity to introduce the Touraille

 3   Declaration, which explains that appointing a commissioner under Chapter II of the Hague

 4   Convention typically takes no more than two months in France, that discovery begins "immediately"

 5   after the commissioner is appointed, and that the Chapter II procedures involving the commissioner

 6   are flexible.   (Touraille Decl. ¶¶ 25-36.)       And Defendants had no opportunity to introduce

 7   correspondence between the parties, which had narrowed the disputes on Chapter II procedures and,

 8   in Plaintiffs' words, "eliminate[d] the risk of potential delays associated with the commissioner's

 9   participation." (Ratway Decl. ¶ 5, Ex. C; see also id. ¶¶ 7-9, Exs. E-G.) Such material evidence

10   relating to Chapter II of the Hague Convention would have confirmed Defendants' assertions in the

11   condensed briefing (ECF No. 91 at 6-7) and at the hearing (e.g., Ratway Decl. ¶ 5, Ex. A at 17:14-

12   19:4, 20:12-16, 21:1-25), and would have changed the outcome of factor 4 of the

13   Aerospatiale/Richmark test because all of the cases and reasoning relied on by Plaintiffs and the

14   Court related to the slower approach under Chapter I (not Chapter II) of the Hague Convention. E.g.,

15   In re Cathode Ray Tube (CRT) Antitrust Litig., 2014 U.S. Dist. LEXIS 151222, at *61 (referencing

16   a report on the Hague Convention Chapter I (Letters of Request Procedures)). Other than Plaintiffs'

17   speculation about the Chapter II procedure, the evidence and authorities indicate that Chapter II is

18   substantially equivalent to proceeding under the Federal Rules of Civil Procedure. Salt River, 303

19   F. Supp. 3d at 1004; (Touraille Decl.; Ratway Decl. ¶¶ 4-5, Exs. B & C.) The Court was not able

20   to consider Defendants' material evidence because Defendants were not allowed to provide it, and

21   there is no indication that the Court considered the relevant authorities balancing this factor in the

22   context of Chapter II of the Hague Convention. Gonzales, 2018 U.S. Dist. LEXIS 76844, at *3;

23   Mauia, 2018 U.S. Dist. LEXIS 198894, at *6.

24                   5.     Factors 5 and 6: French national interests and hardship to Defendants
25          Similarly, regarding factors 5 and 6, Defendants had no opportunity to present material

26   evidence relating to the French national interests or the hardship to Defendants, including: (1) a

27   letter from the French Ministry of Justice confirming that the French Blocking Statute punishes

28   violations with a prison term of 6 months and a fine of 18,000 Euros (Ratway Decl. ¶ 6, Ex. D); (2)
                                                         6
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                      DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 8 of 10



 1   the Touraille Declaration, which explained examples of enforcements of the French Blocking

 2   Statute, the uncertainty surrounding recent increased scrutiny by French authorities in relation to the

 3   French Blocking Statute, and also the proceedings initiated by Proofpoint, Inc. in France involving

 4   the same issues and same documents at issue in the Motion to Compel (Touraille Decl. ¶¶ 4-10, 17-

 5   24); and (3) the Opinion of French law professor Antoine Gaudemet, which also explained examples

 6   of enforcements of the French Blocking Statute, and the uncertainty surrounding recent increased

 7   scrutiny by French authorities (Ratway Decl. ¶ 4, Ex. B at ¶ 17). Accordingly, with respect to factors

 8   5 and 6, the Court did not consider material evidence because Defendants were not allowed to

 9   provide it. Gonzales, 2018 U.S. Dist. LEXIS 76844, at *3.

10          Further, with respect to factor 5, while it is unclear why the Order focuses on "expense and

11   associated delays" (ECF No. 112 at 4), the relevant authorities provide that a court should "consider

12   expressions of interest by the foreign state, the significance of disclosure in the regulation of the

13   activity in question, and indications of the foreign state’s concern for confidentiality prior to the

14   controversy." Richmark, 959 F.2d at 1476 (citations omitted). The Court here did not consider these

15   issues with respect to France, or the above-mentioned evidence, and still found that factor 5 did "not

16   weigh heavily in either direction." (ECF No. 112 at 4.) If the Court had had the opportunity to fully

17   consider the relevant authorities and evidence, this factor would have tipped heavily in favor of

18   proceeding under Chapter II of the Hague Convention, and factor 5 is considered the most important

19   factor. Salt River, 303 F. Supp. 3d at 1009 ("Unlike the U.S. interests, which are unlikely to be

20   impaired if Hague procedures are used, this French interest may be impaired if the Court simply

21   orders discovery. This factor weighs in favor of utilizing Hague procedures."); Richmark, 959 F.2d

22   at 1476 (explaining that this factor is the most important factor). Moreover, the Court's order does

23   not discuss factor 6 at all, and so the Court did not consider material facts or dispositive arguments

24   in relation to both factors 5 and 6. Gonzales, 2018 U.S. Dist. LEXIS 76844, at *3; Mauia, 2018

25   U.S. Dist. LEXIS 19894, at *6.

26                  6.      Factor 7: The extent to which enforcement by action of either state can
                            reasonably be expected to achieve compliance with the rule prescribed by
27                          that state
28          Regarding factor 7, the Court relied on Richmark, which did not involve analogous facts and
                                                         7
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                      DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
          Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 9 of 10



 1   also ultimately found that factor 7 weighed against compelling disclosure. Richmark, 959 F.2d at

 2   1478. But the Court did not consider relevant authorities and facts relating to compliance with an

 3   order for the parties to proceed under Chapter II of the Hague Convention, particularly where the

 4   producing party agrees to comply with or consents to the Hague procedures. E.g., Salt River, 303 F.

 5   Supp. 3d at 1010; Dentsply, 2019 U.S. Dist. LEXIS 163360, at *13-14; (Ratway Decl. ¶ 3, Ex. A

 6   at 41:25-42:6); Gonzales, 2018 U.S. Dist. LEXIS 76844, at *3; Mauia, 2018 U.S. Dist. LEXIS

 7   198894, at *6.

 8   V.     CONCLUSION

 9          For the foregoing reasons, the Court should allow Defendants the opportunity to file a motion

10   for reconsideration so that the Court may assess the above-mentioned material evidence and

11   authorities in the context of more complete briefing on these factors. Defendants respectfully request

12   a deadline of February 28, 2020 to file the motion for reconsideration.

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         8
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                      DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
        Case 3:19-cv-04238-MMC Document 121 Filed 02/14/20 Page 10 of 10



 1   Dated: February 14, 2020                              BAKER & McKENZIE LLP

 2
                                                           By: /s/ Bart Rankin
 3
                                                           Colin H. Murray (SBN 159142)
 4                                                          colin.murray@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 5                                                         Two Embarcadero Center, 11th Floor
                                                           San Francisco, CA 94111-3802
 6                                                         Telephone:    +1 415 576 3000
                                                           Facsimile:      +1 415 576 3099
 7
                                                           Danielle L. Benecke (SBN 314896)
 8                                                          danielle.benecke@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
 9                                                         600 Hansen Way
                                                           Palo Alto, CA 94304
10                                                         Telephone:    +1 650 856 2400
                                                           Facsimile:      +1 650 856 9299
11
                                                           Jay F. Utley (Admitted Pro Hac Vice)
12                                                          jay.utley@bakermckenzie.com
                                                           Bart Rankin (Admitted Pro Hac Vice)
13                                                          bart.rankin@bakermckenzie.com
                                                           Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                          mackenzie.martin@bakermckenzie.com
                                                           John G. Flaim (Admitted Pro Hac Vice)
15                                                          john.flaim@bakermckenzie.com
                                                           Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                          charles.liu@bakermckenzie.com
                                                           Mark Ratway (Admitted Pro Hac Vice)
17                                                          mark.ratway@bakermckenzie.com
                                                           BAKER & McKENZIE LLP
18                                                         1900 North Pearl Street, Suite 1500
                                                           Dallas, Texas 75201
19                                                         Telephone:     +1 214 978 3000
                                                           Facsimile:      +1 214 978 3099
20

21                                                         Attorneys for Defendants
                                                           Vade Secure, Incorporated; Vade Secure SASU;
22
                                                           and Olivier Lemarié
23

24

25

26
27

28
                                                       9
                                                                                Case No. 3:19-cv-04238-MMC-RMI
                    DEFENDANTS’ MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION OF ORDER (ECF NO. 112)
